DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	The amendment filed on March 16th, 2022 has been considered and entered. Accordingly claims 1, 4, 8-9, 11, 14, and 18-19 are currently amended. Claims 10 and 20 are cancelled.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Solar (US 20170083774 A1 (“Solar”) in view of Deyle (US 20200053325 A1) ("Deyle").
In regards to claim 1, Solar teaches 
obtaining image data and depth data from corresponding sensors of a mobile automation apparatus (See at least Solar FIG. 1 | Paragraph 21 “Referring now to the drawings and the illustrative embodiments depicted therein, a vehicle 10 includes an imaging system or vision system 12 that includes at least one exterior facing imaging sensor or camera, such as a rearward facing imaging sensor or camera 14 a (and the system may optionally include multiple exterior facing imaging sensors or cameras, such as a forwardly facing camera 14 b at the front (or at the windshield) of the vehicle, and a sidewardly/rearwardly facing camera 14 c, 14 d at respective sides of the vehicle), which captures images exterior of the vehicle, with the camera having a lens for focusing images at or onto an imaging array or imaging plane or imager of the camera (FIG. 1). Optionally, a forward viewing camera may be disposed at the windshield of the vehicle and view through the windshield and forward of the vehicle, such as for a machine vision system (such as for traffic sign recognition, headlamp control, pedestrian detection, collision avoidance, lane marker detection and/or the like). The vision system 12 includes a control or electronic control unit (ECU) or processor 18 that is operable to process image data captured by the camera or cameras and may detect objects or the like and/or provide displayed images at a display device 16 for viewing by the driver of the vehicle (although shown in FIG. 1 as being part of or incorporated in or at an interior rearview mirror assembly 20 of the vehicle, the control and/or the display device may be disposed elsewhere at or in the vehicle). The data transfer or signal communication from the camera to the ECU may comprise any suitable data or communication link, such as a vehicle network bus or the like of the equipped vehicle.”); 
detecting an obstacle from the depth data and classifying the obstacle as one of a human obstacle and a non-human obstacle (See at least Solar FIG. 1 | Paragraph 22 “The system of the present invention utilizes headlamp control to enhance sensing and object detection ahead of the vehicle in low lighting conditions, such as nighttime driving conditions. The system may control a light beam of one or more headlamps of a vehicle (and may control one or more light sources or light emitting diodes of an array of light sources that make up a headlamp or auxiliary light or matrix headlight of a vehicle) to direct the light beam towards an area where an object may be located, such as responsive to a detection or partial detection of an object where the system cannot confirm that an object is detected due to the low light and thus low visibility of the object. For example, if the system detects something at the outer limit or range of the camera or processor, but cannot determine if there is an object present, the system may adjust the light source to extend illumination to the area where the possible object is detected, whereby further image processing of image data captured of the illuminated area can determine if an object is present and can identify or classify the type of object.” | Paragraph 27 “The lane detection algorithm (LDA) of the present invention may have a control output to the matrix headlights (MH) of the vehicle for controlling a light beam portion for illuminating a particular selected or predetermined area in front of the vehicle, especially within the area that is in the field of view of the image detection system. The system may interpret the already detected portion of the lane markings and may predict (propagate) the further path the lane will take. Optionally, the system may employ a road propagation algorithm for predicting the further road path (such as by utilizing aspects of the systems described in U.S. Publication No. US-2016-0162747). The system may control the matrix headlights (such as only one or more LEDs of the plurality of LEDs of the matrix headlight or headlights) to extend or enhance illumination of a particular region or target region ahead of the vehicle (see the left path of the algorithm flow chart of FIG. 10) and in the predicted path of travel of the vehicle, whereby image processing of image data captured of that extended or enhanced illumination region by the forward viewing camera provides enhanced detection and identification or classification of lane markings or objects in that region. Optionally, the objects may bear a data code (data object) visible to the camera when illuminated sufficiently (see the object pattern detection and data pattern detection path in the middle of the algorithm flow chart of FIG. 10).” | Paragraph 31 “When it comes to situations where the illumination becomes more extended on the road's borderline by following its lane marking with the matrix headlight's light beam, relevant objects such as pedestrian or animals may come into the illuminated view. By that, the object detection system may be able to detect and classify these now visible objects and their position or at least an area of their location. The system of the present invention may optionally keep these objects illuminated by the matrix headlights, controlling a portion of the light beam to rest on these objects as the subject vehicle is approaching (and as the objects may move across the path or predicted path of travel of the vehicle), or optionally, the system may control the matrix headlights LED or LEDs of the light beam portion directed to the object(s) position or area in a blinking manner, such as at about a quarter Hertz in a duty cycle of about 50 percent. Optionally, the system may switch off or reduce the illumination of the light beam portion directed onto the object depending on whether the object is classified as a human, which may be a super class of pedestrian, or a horse rider, carriage, wheelchair, cyclist, rickshaw, (detected satchel as being a) student, stroller, parked vehicle with occupants in it or (any kind of) vehicle with head lights off. Optionally, the above objects classification and light control may be enhanced or accelerated or the detection distance enlarged by reading reflective or actively illuminated tags that are attached or worn by the objects that are possibly in the area of view, such as by utilizing aspects of the systems described in U.S. provisional application Ser. No. 62/330,559, filed May 2, 2016, which is hereby incorporated herein by reference in its entirety.”); 
in response to the classifying of the obstacle as the human obstacle, selecting a portion of the image data that corresponds to the human obstacle (See at least FIG. 1 Solar Paragraph 31 “When it comes to situations where the illumination becomes more extended on the road's borderline by following its lane marking with the matrix headlight's light beam, relevant objects such as pedestrian or animals may come into the illuminated view. By that, the object detection system may be able to detect and classify these now visible objects and their position or at least an area of their location. The system of the present invention may optionally keep these objects illuminated by the matrix headlights, controlling a portion of the light beam to rest on these objects as the subject vehicle is approaching (and as the objects may move across the path or predicted path of travel of the vehicle), or optionally, the system may control the matrix headlights LED or LEDs of the light beam portion directed to the object(s) position or area in a blinking manner, such as at about a quarter Hertz in a duty cycle of about 50 percent. Optionally, the system may switch off or reduce the illumination of the light beam portion directed onto the object depending on whether the object is classified as a human, which may be a super class of pedestrian, or a horse rider, carriage, wheelchair, cyclist, rickshaw, (detected satchel as being a) student, stroller, parked vehicle with occupants in it or (any kind of) vehicle with head lights off. Optionally, the above objects classification and light control may be enhanced or accelerated or the detection distance enlarged by reading reflective or actively illuminated tags that are attached or worn by the objects that are possibly in the area of view, such as by utilizing aspects of the systems described in U.S. provisional application Ser. No. 62/330,559, filed May 2, 2016, which is hereby incorporated herein by reference in its entirety.” | Paragraph 34 “Optionally, the overlays may show the object stylized in a way that it comes close to the source object it is overlaid onto, instead of just a bounding box. For example, when an object is classified as a horse with rider, the overlay shows a horse with rider. For example, when the object is classified as a cyclist, the overlay used is a bicycle with a rider on it, such as shown in the example of FIG. 9). Optionally, the chosen overlay may not fully specifically fit to the originating object. It may be chosen as best fitting as possible. For example, a moose, reindeer, elk, deer, wapiti or antelope or the like may all be overlaid with a deer-shaped overlay even though the zoological species may not fit accurately. Optionally, the object may bear a data pattern readable by the system of the present invention giving indication or clearly stating how the object is to be classified for optionally choosing the correct overlay and for taking appropriate measures in accordance with the objects class (see the middle path (data object—yes) of the algorithm flow chart of FIG. 10). For example, preparing a careful passing when approaching a pupil or student walking on the roadside wearing a satchel equipped with a signaling pattern or, for example, a QR code data tag, with the data tag code identifying or classifying the satchel-wearing ‘object’ as a pupil/student enabled by increasing or extending the MH's beam along the roadside's lane marking until the satchel's signal pattern or tag is sufficiently enlightened or illuminated.”); 
based on a detected position of the human obstacle in the selected portion of the image data, selecting an illumination control action for the mobile automation apparatus, and controlling the illumination subsystem of the mobile automation apparatus according to the selected illumination control (See at least Solar FIG 1. | Paragraph 31 “When it comes to situations where the illumination becomes more extended on the road's borderline by following its lane marking with the matrix headlight's light beam, relevant objects such as pedestrian or animals may come into the illuminated view. By that, the object detection system may be able to detect and classify these now visible objects and their position or at least an area of their location. The system of the present invention may optionally keep these objects illuminated by the matrix headlights, controlling a portion of the light beam to rest on these objects as the subject vehicle is approaching (and as the objects may move across the path or predicted path of travel of the vehicle), or optionally, the system may control the matrix headlights LED or LEDs of the light beam portion directed to the object(s) position or area in a blinking manner, such as at about a quarter Hertz in a duty cycle of about 50 percent. Optionally, the system may switch off or reduce the illumination of the light beam portion directed onto the object depending on whether the object is classified as a human, which may be a super class of pedestrian, or a horse rider, carriage, wheelchair, cyclist, rickshaw, (detected satchel as being a) student, stroller, parked vehicle with occupants in it or (any kind of) vehicle with head lights off. Optionally, the above objects classification and light control may be enhanced or accelerated or the detection distance enlarged by reading reflective or actively illuminated tags that are attached or worn by the objects that are possibly in the area of view, such as by utilizing aspects of the systems described in U.S. provisional application Ser. No. 62/330,559, filed May 2, 2016, which is hereby incorporated herein by reference in its entirety.”).
Solar fails to explicitly disclose a method in a navigational controller and detecting, from the selected portion of image data, a face of the human obstacle. 
Deyle teaches a method in a navigational controller (Deyle paragraph 4 “A mobile robot…can perform a number of functions…navigation or mapping operations”) and detecting, from the selected portion of image data, a face of the human obstacle (See at least Deyle FIGS. 2, 7, 9 | Paragraph 324 “In some embodiments, when the robot 100 is unable to identify a person in a captured image, before providing the captured image to a human operator, the robot can request the person to present identification or security credentials. The robot can determine an identity of the person from the presented identification or credentials, and can compare an image of the person on the identification to the face of the person”).
It would have been obvious to one of ordinary skill in the art to have modified the method of Solar to include the detection of human’s faces when controlling operations, as taught by Deyle as disclosed above, in order to ensure optimal operations of machines based on preset criteria (Deyle Paragraph 2 “This application relates generally to robots, and in particular to robots configured for operation in commercial and industrial settings.”).

With respect to claim 2, Solar in view of Deyle teach wherein the illumination control action includes decreasing an illumination intensity of at least one of a plurality of illumination assemblies of the illumination subsystem (See at least Solar Paragraph 31 “Optionally, the system may switch off or reduce the illumination of the light beam portion directed onto the object depending on whether the object is classified as a human, which may be a super class of pedestrian, or a horse rider, carriage, wheelchair, cyclist, rickshaw, (detected satchel as being a) student, stroller, parked vehicle with occupants in it or (any kind of) vehicle with head lights off.”).

With respect to claim 3, Solar in view of Deyle teach wherein the illumination control action includes disabling the at least one illumination assembly (See at least Solar Paragraph 31 “Optionally, the system may switch off or reduce the illumination of the light beam portion directed onto the object depending on whether the object is classified as a human, which may be a super class of pedestrian, or a horse rider, carriage, wheelchair, cyclist, rickshaw, (detected satchel as being a) student, stroller, parked vehicle with occupants in it or (any kind of) vehicle with head lights off.”).

With respect to claim 4, Solar in view of Deyle teach wherein detecting the face includes generating a confidence level associated with the detected position of the face (See at least Deyle Paragraph 324-325 “Many of these object detection algorithms classify a detected object by identifying a portion of the image in which the object is located (and may include a bounding box around the identified portion of the image), by identifying the object, and by providing a confidence score representative of how confident the object detection algorithm is that the object is correctly classified … A robot 100, in response to classifying an object within a captured image, can perform a security operation without human intervention based on the confidence score associated with the classification of the object”).


In regards to claim 11, Solar teaches A mobile automation apparatus, comprising: 
an image sensor (See at least Solar Paragraph 20 “The vision system includes an image processor or image processing system that is operable to receive image data from one or more cameras”); 
a depth sensor (See at least Solar Paragrph 26 “The system of the present invention avoids the need, and the system costs, of having a special night vision system, typically comprising an extra near infrared illumination source and a near infrared sensitive camera or far infrared camera or support by any kind of ranging sensors (such as, for example, LIDAR, RADAR and/or Ultrasonic sensors and/or the like).”); 
the navigational controller configured to: obtain image data and depth data from the image sensor and the depth sensor (See at least Solar FIG. 1 | Paragraph 21 “Referring now to the drawings and the illustrative embodiments depicted therein, a vehicle 10 includes an imaging system or vision system 12 that includes at least one exterior facing imaging sensor or camera, such as a rearward facing imaging sensor or camera 14 a (and the system may optionally include multiple exterior facing imaging sensors or cameras, such as a forwardly facing camera 14 b at the front (or at the windshield) of the vehicle, and a sidewardly/rearwardly facing camera 14 c, 14 d at respective sides of the vehicle), which captures images exterior of the vehicle, with the camera having a lens for focusing images at or onto an imaging array or imaging plane or imager of the camera (FIG. 1). Optionally, a forward viewing camera may be disposed at the windshield of the vehicle and view through the windshield and forward of the vehicle, such as for a machine vision system (such as for traffic sign recognition, headlamp control, pedestrian detection, collision avoidance, lane marker detection and/or the like). The vision system 12 includes a control or electronic control unit (ECU) or processor 18 that is operable to process image data captured by the camera or cameras and may detect objects or the like and/or provide displayed images at a display device 16 for viewing by the driver of the vehicle (although shown in FIG. 1 as being part of or incorporated in or at an interior rearview mirror assembly 20 of the vehicle, the control and/or the display device may be disposed elsewhere at or in the vehicle). The data transfer or signal communication from the camera to the ECU may comprise any suitable data or communication link, such as a vehicle network bus or the like of the equipped vehicle.”); 
detect an obstacle from the depth data and classify the obstacle as one of a human obstacle and a non-human obstacle (See at least Solar FIG. 1 | Paragraph 22 “The system of the present invention utilizes headlamp control to enhance sensing and object detection ahead of the vehicle in low lighting conditions, such as nighttime driving conditions. The system may control a light beam of one or more headlamps of a vehicle (and may control one or more light sources or light emitting diodes of an array of light sources that make up a headlamp or auxiliary light or matrix headlight of a vehicle) to direct the light beam towards an area where an object may be located, such as responsive to a detection or partial detection of an object where the system cannot confirm that an object is detected due to the low light and thus low visibility of the object. For example, if the system detects something at the outer limit or range of the camera or processor, but cannot determine if there is an object present, the system may adjust the light source to extend illumination to the area where the possible object is detected, whereby further image processing of image data captured of the illuminated area can determine if an object is present and can identify or classify the type of object.” | Paragraph 27 “The lane detection algorithm (LDA) of the present invention may have a control output to the matrix headlights (MH) of the vehicle for controlling a light beam portion for illuminating a particular selected or predetermined area in front of the vehicle, especially within the area that is in the field of view of the image detection system. The system may interpret the already detected portion of the lane markings and may predict (propagate) the further path the lane will take. Optionally, the system may employ a road propagation algorithm for predicting the further road path (such as by utilizing aspects of the systems described in U.S. Publication No. US-2016-0162747). The system may control the matrix headlights (such as only one or more LEDs of the plurality of LEDs of the matrix headlight or headlights) to extend or enhance illumination of a particular region or target region ahead of the vehicle (see the left path of the algorithm flow chart of FIG. 10) and in the predicted path of travel of the vehicle, whereby image processing of image data captured of that extended or enhanced illumination region by the forward viewing camera provides enhanced detection and identification or classification of lane markings or objects in that region. Optionally, the objects may bear a data code (data object) visible to the camera when illuminated sufficiently (see the object pattern detection and data pattern detection path in the middle of the algorithm flow chart of FIG. 10).” | Paragraph 31 “When it comes to situations where the illumination becomes more extended on the road's borderline by following its lane marking with the matrix headlight's light beam, relevant objects such as pedestrian or animals may come into the illuminated view. By that, the object detection system may be able to detect and classify these now visible objects and their position or at least an area of their location. The system of the present invention may optionally keep these objects illuminated by the matrix headlights, controlling a portion of the light beam to rest on these objects as the subject vehicle is approaching (and as the objects may move across the path or predicted path of travel of the vehicle), or optionally, the system may control the matrix headlights LED or LEDs of the light beam portion directed to the object(s) position or area in a blinking manner, such as at about a quarter Hertz in a duty cycle of about 50 percent. Optionally, the system may switch off or reduce the illumination of the light beam portion directed onto the object depending on whether the object is classified as a human, which may be a super class of pedestrian, or a horse rider, carriage, wheelchair, cyclist, rickshaw, (detected satchel as being a) student, stroller, parked vehicle with occupants in it or (any kind of) vehicle with head lights off. Optionally, the above objects classification and light control may be enhanced or accelerated or the detection distance enlarged by reading reflective or actively illuminated tags that are attached or worn by the objects that are possibly in the area of view, such as by utilizing aspects of the systems described in U.S. provisional application Ser. No. 62/330,559, filed May 2, 2016, which is hereby incorporated herein by reference in its entirety.”); 
in response to classification of the obstacle as the human obstacle, select a portion of the image data that corresponds to the human obstacle (See at least FIG. 1 Solar Paragraph 31 “When it comes to situations where the illumination becomes more extended on the road's borderline by following its lane marking with the matrix headlight's light beam, relevant objects such as pedestrian or animals may come into the illuminated view. By that, the object detection system may be able to detect and classify these now visible objects and their position or at least an area of their location. The system of the present invention may optionally keep these objects illuminated by the matrix headlights, controlling a portion of the light beam to rest on these objects as the subject vehicle is approaching (and as the objects may move across the path or predicted path of travel of the vehicle), or optionally, the system may control the matrix headlights LED or LEDs of the light beam portion directed to the object(s) position or area in a blinking manner, such as at about a quarter Hertz in a duty cycle of about 50 percent. Optionally, the system may switch off or reduce the illumination of the light beam portion directed onto the object depending on whether the object is classified as a human, which may be a super class of pedestrian, or a horse rider, carriage, wheelchair, cyclist, rickshaw, (detected satchel as being a) student, stroller, parked vehicle with occupants in it or (any kind of) vehicle with head lights off. Optionally, the above objects classification and light control may be enhanced or accelerated or the detection distance enlarged by reading reflective or actively illuminated tags that are attached or worn by the objects that are possibly in the area of view, such as by utilizing aspects of the systems described in U.S. provisional application Ser. No. 62/330,559, filed May 2, 2016, which is hereby incorporated herein by reference in its entirety.” | Paragraph 34 “Optionally, the overlays may show the object stylized in a way that it comes close to the source object it is overlaid onto, instead of just a bounding box. For example, when an object is classified as a horse with rider, the overlay shows a horse with rider. For example, when the object is classified as a cyclist, the overlay used is a bicycle with a rider on it, such as shown in the example of FIG. 9). Optionally, the chosen overlay may not fully specifically fit to the originating object. It may be chosen as best fitting as possible. For example, a moose, reindeer, elk, deer, wapiti or antelope or the like may all be overlaid with a deer-shaped overlay even though the zoological species may not fit accurately. Optionally, the object may bear a data pattern readable by the system of the present invention giving indication or clearly stating how the object is to be classified for optionally choosing the correct overlay and for taking appropriate measures in accordance with the objects class (see the middle path (data object—yes) of the algorithm flow chart of FIG. 10). For example, preparing a careful passing when approaching a pupil or student walking on the roadside wearing a satchel equipped with a signaling pattern or, for example, a QR code data tag, with the data tag code identifying or classifying the satchel-wearing ‘object’ as a pupil/student enabled by increasing or extending the MH's beam along the roadside's lane marking until the satchel's signal pattern or tag is sufficiently enlightened or illuminated.”);
based on a detected position of the human obstacle in the selected portion of the image data, selecting an illumination control action for the mobile automation apparatus, and controlling the illumination subsystem of the mobile automation apparatus according to the selected illumination control (See at least Solar FIG 1. | Paragraph 31 “When it comes to situations where the illumination becomes more extended on the road's borderline by following its lane marking with the matrix headlight's light beam, relevant objects such as pedestrian or animals may come into the illuminated view. By that, the object detection system may be able to detect and classify these now visible objects and their position or at least an area of their location. The system of the present invention may optionally keep these objects illuminated by the matrix headlights, controlling a portion of the light beam to rest on these objects as the subject vehicle is approaching (and as the objects may move across the path or predicted path of travel of the vehicle), or optionally, the system may control the matrix headlights LED or LEDs of the light beam portion directed to the object(s) position or area in a blinking manner, such as at about a quarter Hertz in a duty cycle of about 50 percent. Optionally, the system may switch off or reduce the illumination of the light beam portion directed onto the object depending on whether the object is classified as a human, which may be a super class of pedestrian, or a horse rider, carriage, wheelchair, cyclist, rickshaw, (detected satchel as being a) student, stroller, parked vehicle with occupants in it or (any kind of) vehicle with head lights off. Optionally, the above objects classification and light control may be enhanced or accelerated or the detection distance enlarged by reading reflective or actively illuminated tags that are attached or worn by the objects that are possibly in the area of view, such as by utilizing aspects of the systems described in U.S. provisional application Ser. No. 62/330,559, filed May 2, 2016, which is hereby incorporated herein by reference in its entirety.”).
Solar fails to explicitly disclose a chassis supporting an illumination subsystem configured to emit light, a navigational controller connected to the image sensor, the depth sensor, and the illumination subsystem, and detecting, from the selected portion of image data, a face of the human obstacle. 
Deyle teaches:
a chassis supporting an illumination subsystem configured to emit light (Deyle Paragraph 93 “FIG. 6A illustrates a view of a mobile robot with a removed fabric exterior, according to one embodiment. The robot 100 of FIG. 6 includes a head portion 602, a body portion 604, and a base portion 606. The robot further includes a sensor 610 and a sensor array 612. As the fabric exterior is removed from the robot in the embodiment of FIG. 6A, the interior portion of the robot body is exposed. The robot also includes coupling means 620A located around the robot head and coupling means 622A located around the robot base.”); 
a navigational controller connected to the image sensor, the depth sensor, and the illumination subsystem (Deyle Paragraph 103 “The robot 100 of the embodiment of FIG. 7 includes a navigation system 710, a power system 712, a communication interface 714, various indicators 716, a user interface 718, a display 720, one or more cameras 722, an audio system 724, various scanners 726”) , 
detecting, from the selected portion of image data, a face of the human obstacle (See at least Deyle FIGS. 2, 7, 9 | Paragraph 324 “In some embodiments, when the robot 100 is unable to identify a person in a captured image, before providing the captured image to a human operator, the robot can request the person to present identification or security credentials. The robot can determine an identity of the person from the presented identification or credentials, and can compare an image of the person on the identification to the face of the person”).
It would have been obvious to one of ordinary skill in the art to have modified the appartus of Solar to include a chassis supporting an illumination subsystem configured to emit light, a navigational controller connected to the image sensor, the depth sensor, and the illumination subsystem, and the detection of human’s faces when controlling operations, as taught by Deyle as disclosed above, in order to ensure optimal operations of machines based on preset criteria (Deyle Paragraph 2 “This application relates generally to robots, and in particular to robots configured for operation in commercial and industrial settings.”).

With respect to claim 12, Solar in view of Deyle teach wherein the illumination control action includes decreasing an illumination intensity of at least one of a plurality of illumination assemblies of the illumination subsystem (See at least Solar Paragraph 31 “Optionally, the system may switch off or reduce the illumination of the light beam portion directed onto the object depending on whether the object is classified as a human, which may be a super class of pedestrian, or a horse rider, carriage, wheelchair, cyclist, rickshaw, (detected satchel as being a) student, stroller, parked vehicle with occupants in it or (any kind of) vehicle with head lights off.”).

With respect to claim 13, Solar in view of Deyle teach wherein the illumination control action includes disabling the at least one illumination assembly (See at least Solar Paragraph 31 “Optionally, the system may switch off or reduce the illumination of the light beam portion directed onto the object depending on whether the object is classified as a human, which may be a super class of pedestrian, or a horse rider, carriage, wheelchair, cyclist, rickshaw, (detected satchel as being a) student, stroller, parked vehicle with occupants in it or (any kind of) vehicle with head lights off.”).

With respect to claim 14, Solar in view of Deyle teach wherein detecting the face includes generating a confidence level associated with the detected position of the face (See at least Deyle Paragraph 324-325 “Many of these object detection algorithms classify a detected object by identifying a portion of the image in which the object is located (and may include a bounding box around the identified portion of the image), by identifying the object, and by providing a confidence score representative of how confident the object detection algorithm is that the object is correctly classified … A robot 100, in response to classifying an object within a captured image, can perform a security operation without human intervention based on the confidence score associated with the classification of the object”).


Claims 8-9 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Solar (US 20170083774 A1) (“Solar”) in view of Deyle (US 20200053325 A1) ("Deyle") further in view of Sherman (US 20170297478 A1) ("Sherman").
In regards to claim 8, Solar in view of Deyle fails to explicitly disclose that wherein controlling the illumination subsystem includes: identifying at least one of a plurality of illumination assemblies corresponding to the detected position of the feature; and applying the illumination control action to the identified illumination assemblies.
Sherman, however, teaches that wherein controlling the illumination subsystem includes: identifying at least one of a plurality of illumination assemblies corresponding to the detected position of the feature; and applying the illumination control action to the identified illumination assemblies (Sherman Fig. 1, Fig. 4, Paragraph 18 “As discussed herein, the controller may control the vertical level 26 of the at least one headlamp 18 by selectively activating each of the lighting portions 20 to output the emission 28 at a plurality of elevations 44. ” | Paragraph 36 “The one or more image processing steps 92 may include a horizon detection step 94, an object detection step 96 and a vanishing point detection step 98. Based on the features identified by the processor in the image processing steps 92, the processor may be operable to generate one of more offsets that may be applied in a headlight aim adjustment step 100 to adjust the elevation of the emissions 28 from the headlamps 18 a and 18 b”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of Solar in view of Deyle so that wherein controlling the illumination subsystem includes: identifying at least one of a plurality of illumination assemblies corresponding to the detected position of the feature; and applying the illumination control action to the identified illumination assemblies, as taught by Sherman as disclosed above, in order to optimize an elevation of lighting in accordance to a position of a feature (Sherman Paragraph 3 “The system further comprises at least one headlamp configured to output an emission of light at a plurality of elevations and a controller”).

In regards to claim 9, Solar in view of Deyle in view of Sherman disclose wherein identifying at least one of a plurality of illumination assemblies includes identifying illumination assemblies that correspond to a height of the detected position of the feature (Sherman Fig. 1, Fig. 4, Paragraph 18 “As discussed herein, the controller may control the vertical level 26 of the at least one headlamp 18 by selectively activating each of the lighting portions 20 to output the emission 28 at a plurality of elevations 44. ” | Paragraph 36 “The one or more image processing steps 92 may include a horizon detection step 94, an object detection step 96 and a vanishing point detection step 98. Based on the features identified by the processor in the image processing steps 92, the processor may be operable to generate one of more offsets that may be applied in a headlight aim adjustment step 100 to adjust the elevation of the emissions 28 from the headlamps 18 a and 18 b”).  

In regards to claim 18, Solar in view of Deyle fails to explicitly disclose that wherein the navigational controller is configured, in order to control the illumination subsystem, to: identify at least one of a plurality of illumination assemblies corresponding to the detected position of the feature; and apply the illumination control action to the identified illumination assemblies.
Sherman, however, teaches that wherein the navigational controller is configured, in order to control the illumination subsystem, to: identify at least one of a plurality of illumination assemblies corresponding to the detected position of the feature; and apply the illumination control action to the identified illumination assemblies. (Sherman Fig. 1, Fig. 4, Paragraph 18 “As discussed herein, the controller may control the vertical level 26 of the at least one headlamp 18 by selectively activating each of the lighting portions 20 to output the emission 28 at a plurality of elevations 44. ” | Paragraph 36 “The one or more image processing steps 92 may include a horizon detection step 94, an object detection step 96 and a vanishing point detection step 98. Based on the features identified by the processor in the image processing steps 92, the processor may be operable to generate one of more offsets that may be applied in a headlight aim adjustment step 100 to adjust the elevation of the emissions 28 from the headlamps 18 a and 18 b”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the apparatus of Solar in view of Deyle so that wherein the navigational controller is configured, in order to control the illumination subsystem, to: identify at least one of a plurality of illumination assemblies corresponding to the detected position of the feature; and apply the illumination control action to the identified illumination assemblies, as taught by Sherman as disclosed above, in order to optimize an elevation of lighting in accordance to a position of a feature (Sherman Paragraph 3 “The system further comprises at least one headlamp configured to output an emission of light at a plurality of elevations and a controller”).
In regards to claim 19, Solar in view of Deyle in view of Sherman disclose wherein the navigational controller is configured, in order to identify at least one of a plurality of illumination assemblies, to identify illumination assemblies that correspond to a height of the detected position of the feature (Sherman Fig. 1, Fig. 4, Paragraph 18 “As discussed herein, the controller may control the vertical level 26 of the at least one headlamp 18 by selectively activating each of the lighting portions 20 to output the emission 28 at a plurality of elevations 44. ” | Paragraph 36 “The one or more image processing steps 92 may include a horizon detection step 94, an object detection step 96 and a vanishing point detection step 98. Based on the features identified by the processor in the image processing steps 92, the processor may be operable to generate one of more offsets that may be applied in a headlight aim adjustment step 100 to adjust the elevation of the emissions 28 from the headlamps 18 a and 18 b”).  

Allowable Subject Matter
Claims 5-7, and 15-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5 and 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is an examiner’s statement of reasons indicating allowable subject matter.  The prior art does not teach, disclose or suggest the limitation of claim 1 combined with the limitation of claim 4 and that of claim 5. The prior art fails to teach, disclose or suggest the detailed combination of claim limitations required in claims 1, 4 and 5 and in the order required by the claim language, and as similarly recited in claims 11, 14 and 15. Claims 6-7 and 16-17 are include allowable subject matter on the basis of their dependency. 
Response to Arguments
	Applicant’s arguments with respect to claims 1-9 and 11-19 have been considered but are moot in view of the newly formulated grounds of rejection necessitated by applicant’s amendments. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM ABDOALATIF ALSOMAIRY whose telephone number is (571)272-5653. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IBRAHIM ABDOALATIF ALSOMAIRY/Examiner, Art Unit 3667                                                                                                                                                                                                        
/RACHID BENDIDI/Primary Examiner, Art Unit 3667